Citation Nr: 0030075	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression, on a 
direct basis and secondary to service-connected right 
shoulder disorder.

2.  Entitlement to an increased disability evaluation for 
service-connected right shoulder disorder, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from July 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied the appellant's 
claim for service connection for depression.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal of this issue. 

During the course of this appeal, the appellant raised a 
claim of entitlement to an increased disability evaluation in 
excess of 40 percent for his service-connected right shoulder 
disorder.  This issue will be addressed in the Remand portion 
of this decision.

Lastly, the Board notes that the appellant changed his 
address during the course of this appeal.  Accordingly, the 
appellant's case has been transferred from the RO in Waco, 
Texas to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim of 
entitlement to service connection for depression.

2.  The appellant is currently service-connected for a right 
shoulder disorder, which has been rated 40 percent disabling 
since March 1992.

3.  A private psychiatric examination, performed in September 
1999, concluded with a diagnosis of dysthymic disorder. 

4.  There is medical evidence of record suggesting a link 
between the appellant's current dysthymic disorder and his 
service-connected right shoulder disorder.

5.  The appellant's current dysthymic disorder cannot 
reasonably be dissociated from his service-connected right 
shoulder disorder.


CONCLUSION OF LAW

Service connection is warranted for depression, proximately 
due to or the result of service-connected right shoulder 
disorder.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis. 38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 3.309 
(1999).  In addition, service connection may be established 
on a secondary basis for a disability, shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Such evidence includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition. 38 C.F.R. § 3.306(b) 
(1999).

Further, VA regulations provide that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition." 38 C.F.R. § 3.310 (1999); see Anderson 
v. West, 12 Vet. App. 491, 495 (1999); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected condition. See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).

II.  Analysis

The appellant in this case is seeking entitlement to service 
connection for depression.  The appellant's primary 
contention is that the severity of his service-connected 
right shoulder disorder has resulted in his current 
depression.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Furthermore, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The appellant in this matter served in the United States Air 
Force from July 1962 to May 1966.  The RO has retrieved his 
service medical records and they appear to be complete.  The 
appellant's entrance examination, performed in July 1962, 
noted essentially normal findings throughout.  A review of 
his service medical records revealed treatment for a variety 
of conditions, including recurrent right shoulder 
dislocations.  A treatment report, dated in December 1962, 
noted the appellant's complaints of difficulty eating and 
sleeping.  The report concluded with a diagnosis of 
situational anxiety.  No follow-up complaints or treatment 
for this condition was indicated.  The report of the 
appellant's discharge examination, performed in May 1966, 
noted that his psychiatric status was normal. 

The current medical evidence in this case revealed that the 
appellant has been diagnosed with dysthymic disorder.  
Specifically, a private psychiatric examination report, dated 
in September 1999, noted an Axis I diagnosis of dysthymic 
disorder.  There is also no dispute that the appellant is 
service-connected for a right shoulder disorder, currently 
rated as 40 percent disabling.  The question before the Board 
is whether there is competent evidence showing that the 
appellant's dysthymic disorder was proximately caused or 
aggravated by the service-connected right shoulder disorder.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999); see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In reviewing the evidence in this case, the Board notes that 
there are two separate medical opinions that relate the 
appellant's current dysthymic disorder to his service-
connected right shoulder disorder.  A VA psychiatric 
examination report, dated in February 1999, noted a diagnosis 
of adult adjustment disorder with depression and anxiety.  
The VA examiner stated that the "[v]eteran's problems 
appeared to be related to the impairments in his right arm.  
Depressive symptoms appear to be partially treated and 
veteran was a poor historian."  A private physician's 
examination report, dated in September 1999, concluded with 
an Axis I diagnosis of dysthymic disorder.  In discussing the 
etiology of this condition, the private examiner stated:

This man has multiple problems which are 
debilitating in nature.  The patient has 
limited use of his right arm and hand as 
a result of an injury to his right 
shoulder.  The patient also has 
debilitating depression which causes him 
to withdraw and to not be around people.  
This depression has its origin in the 
injury to his right shoulder which he 
sustained while on active duty in the 
military.

Thus, there is significant medical evidence present in 
support of the appellant's claim for service connection of 
depression.  As noted by the RO, however, there is some 
uncertainty regarding the underlying basis upon which these 
examination findings were based.  Specifically, both of these 
reports appear to rely heavily upon the appellant's own 
narrative history in reaching their final determinations.  
There is also some evidence, but not any competent medical 
opinions, suggestive of an alternative etiology for the 
appellant's psychiatric disorder.

Under the circumstances present by this case, the Board finds 
that the evidence of record is in relative equipoise.  That 
is, the evidence for and against the appellant's claim is 
equally balanced.  Where there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving that issue shall be 
given to the appellant.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000).  Thus, through application of the benefit of the 
doubt doctrine, the Board finds that the appellant's current 
depression is proximately due to or the result of his 
service-connected right shoulder disorder.


ORDER

Service connection for depression, secondary to service-
connected right shoulder disorder, is granted.


REMAND

In April 2000, the RO issued a rating decision that denied, 
in pertinent part, the appellant's claim for entitlement to 
an increased disability evaluation for service-connected 
right shoulder disorder, currently rated as 40 percent 
disabling.  In September 2000, the appellant filed a notice 
of disagreement pertaining to this issue.  A statement of the 
case regarding this issue does not, however, appear in the 
appellant's claims file.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand. Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Accordingly, the issue of an increased disability 
rating for the appellant's service-connected right shoulder 
disorder is remanded to the RO for issuance of a statement of 
the case addressing this claim. See 38 U.S.C.A. § 7105(d)(1) 
(issuance of SOC required after filing of NOD).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO should readjudicate the 
appellant's claim for an increased 
disability evaluation for service-
connected right shoulder disorder, 
currently rated as 40 percent disabling, 
and if the appellant remains dissatisfied 
with the outcome of the adjudication of 
his claim, both the appellant and his 
representative should be furnished a 
Statement of the Case covering all the 
pertinent evidence, law and regulatory 
criteria.  They should also be afforded a 
reasonable period of time in which to 
respond.

The purpose of this REMAND is to afford the appellant due 
process of law.  No inference should be drawn regarding the 
merits of the claim, and no action is required of the 
appellant until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



